824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roy L. WEBB, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
Appeal No. 87-3140.
United States Court of Appeals, Federal Circuit.
June 5, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB or Board), sustaining respondent agency's removal of petitioner, is affirmed.

OPINION

2
Petitioner was a probationary employee of respondent who was terminated, during his probationary period, for preappointment reasons (in this case, falsification of employment application).  Probationary employees removed for such preappointment reasons are entitled to MSPB scrutiny to determine that they have received the proper procedural rights but they are not entitled to have the MSPB review the correctness of the agency's decision that the grounds found are sufficient for removal.  5 C.F.R. 315.805, 315.806(c).  The MSPB's administrative judge's decision shows that petitioner did receive his procedural rights under the governing regulation.  Because petitioner was a probationary employee he had no property right in continued employment, and accordingly nothing more was required under the Constitution.   See Cleveland Board of Education v. Loudermill, 470 U.S. 532, 538 (1985).